Claim Amendments
The reply filed on 1/29/2021 is not fully responsive to the prior Office Action mailed on 12/1/2020 because of the following omission(s) or matter(s): The elected species does not fall within the scope of the elected formula I with respect to R bearing an alkyl alkanoate. The compound simply bears an oxycarbonylalkyl group:


    PNG
    media_image1.png
    261
    341
    media_image1.png
    Greyscale
.
Alkyl alkanoates are known in literature to possess an alkyl moiety attached directly to the oxygen atom of the –C(O)(O) group such as the following:

    PNG
    media_image2.png
    785
    1443
    media_image2.png
    Greyscale

The above species lacks this group. The examiner requests clarification and a proper election.

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624